Name: Commission Regulation (EC) No 32/98 of 8 January 1998 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  Europe;  international trade
 Date Published: nan

 Avis juridique important|31998R0032Commission Regulation (EC) No 32/98 of 8 January 1998 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania Official Journal L 005 , 09/01/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 32/98 of 8 January 1998 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and the Republic of Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Whereas Commission Regulation (EC) No 1218/96 (3), as last amended by Regulation (EC) No 1986/97 (4), makes provision in respect of the second half of the 1997/98 marketing year and subsequent marketing years for concessions in the form of tariff quotas; whereas it is therefore necessary to restrict the validity of import licences issued in the course of the second half of the 1997/98 marketing year and in the course of subsequent marketing years to the end of the month of July; whereas Article 3 of the aforementioned Regulation should therefore be adjusted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Article 3 of Regulation (EC) No 1218/96 is replaced by the following:'Article 3Article 6 (1) of Regulation (EC) No 1162/95 notwithstanding, import licences shall be valid from their date of issue until the end of the third month following that date. They shall not, however, be valid after the end of the month of July.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 12 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 161, 29. 6. 1996, p. 51.(4) OJ L 280, 14. 10. 1997, p. 1.